DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20, in the reply filed on 1/4/21 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadwick (US 2018/0279429 A1).
Regarding claim 16, Sadwick discloses an apparatus for controlling a semiconductor quantum interaction gate, comprising: a voltage source operative (Figure 26, reference 602) to provide control signals for generating one or more electric fields within the quantum interaction gate to control a quantum state thereof, and a resonator and/or inductor (Figure 26, reference 606) operative to generate one or more magnetic fields within the quantum interaction gate to provide auxiliary control of the quantum state thereof.
Regarding claim 17, Sadwick discloses wherein said voltage source comprises electronic circuitry (Figure 26, reference 602).
Regarding claim 18, Sadwick discloses wherein said electronic circuit comprises at least one analog signal generator (Figure 19, reference 224) and at least one digital to analog converter (DAC) (Figure 26, reference 226; paragraphs 0127-0129).
Regarding claim 19, Sadwick discloses wherein said one or more electric fields are operative to control an angle 0 of the quantum state in three or more dimensions (paragraph 0323).
Regarding claim 20, Sadwick discloses wherein said one or more magnetic fields are operative to control an angle p of the quantum state in three or more dimensions (paragraph 0185).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sete et al (10,483,980 B2) discloses a quantum logic gate and qubit devices (Figures 1 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
January 14, 2021